677 F.2d 47
1982-2 Trade Cases   64,766
SAUSALITO PHARMACY, INC., Plaintiff-Appellant,v.BLUE SHIELD OF CALIFORNIA, Travelers Insurance Co.,Metropolitan Life Insurance Co., et al.,Defendants-Appellees.
No. 81-4198.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 11, 1982.Decided May 10, 1982.

Jane E. Lovall, San Francisco, Cal., argued, for plaintiff-appellant; Richard J. Archer, Sullivan, Jones & Archer, San Francisco, Cal., Martin J. Schnitzer, Memel, Jacobs, Pierno & Gersh, Los Angeles, Cal., on brief.
John Hurley, McCutchen, Doyle, Brown & Enersen, San Francisco, Cal., Jeffrey P. Smith, Los Angeles, Cal., argued, for defendants-appellees; Robert A. Lewis, Richard J. Kilmartin, Knight, Boland & Riordan, San Francisco, Cal., John J. Swenson, Gibson, Dunn & Crutcher, Los Angeles, Cal., Robert Charles Friese, Shartsis, Friese & Ginsburg, San Francisco, Cal., John H. Brinsley, Kathryn A. Young, Adams, Duque & Hazeltine, Los Angeles, Cal., Rochelle Alpert, Morrison & Foerster, San Francisco, Cal., Patricia J. Doran, Hassard, Bonnington, Rogers & Huber, San Francisco, Cal., on brief.
Appeal from the United States District Court for the Northern District of California.
Before HAYNSWORTH*, Senior Circuit Judge, and CHOY and SCHROEDER, Circuit Judges.
PER CURIAM:


1
In the district court, summary judgment went against Sausalito and other pharmacies complaining of prepaid prescription plans of health care insurers and administrators.  The defendants had entered into contractual arrangements with participating pharmacies under which each participating pharmacy would provide prescription drugs at stipulated prices, which were alleged to be generally less than current charges of the pharmacies to uninsured customers.  The claim was that such plans violated § 1 of the Sherman Act, 15 U.S.C.A. § 1, and the corresponding provision of the California Cartwright Act.


2
We agree with the district court that no viable antitrust claim was stated and affirm the judgment of the district court for the reasons stated in its opinion.  Sausalito Pharmacy Inc. v. Blue Shield of California, 1981-1 Trade Cas.  (CCH) P 63,885 (N.D.Cal., March 16, 1981).  See also Medical Arts Pharmacy of Stamford, Inc. v. Blue Cross & Blue Shield of Connecticut, 518 F. Supp. 1100 (D.Conn.1981), aff'd, 675 F.2d 502 (2d Cir. 1982).



*
 Honorable Clement F. Haynsworth, Jr., Senior United States Circuit Judge for the Fourth Circuit, Sitting by Designation